--------------------------------------------------------------------------------

EXHIBIT 10.1
 
AMENDED AND RESTATED
 
EMPLOYMENT AND NON-COMPETITION AGREEMENT
 
Agreement made this 30th day of November, 2011, by and between STEPHEN P.
HERBERT, an individual ("Herbert"), and USA TECHNOLOGIES, INC., a Pennsylvania
corporation ("USA").
 
BACKGROUND
 
Herbert was appointed as the interim Chairman and Chief Executive Officer of USA
on October 5, 2011, and has been the President and Chief Operating Officer of
USA since 1996. Herbert and USA had entered into an Amended and Restated
Employment and Non-Competition Agreement dated September 29, 2009, a First
Amendment thereto dated April 14, 2011, and a Second Amendment thereto dated
September 27, 2011. As more fully set forth herein, the parties desire to amend,
completely restate, and replace the foregoing agreements effective as of the
date hereof.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:
 
SECTION 1.  Employment.
 
A.           USA shall employ Herbert as Chairman of the Board of Directors,
Chief Executive Officer, and President commencing on November 29, 2011 and
continuing through January 1, 2013 (the "Employment Period"), and Herbert hereby
accepts such employment.  Unless terminated by either party hereto upon at least
90-days notice prior to end of the original Employment Period ending January 1,
2013, or prior to the end of any one year extension of the Employment Period,
the Employment Period shall not be terminated and shall automatically continue
in full force and effect for consecutive one year periods.
 
 
1

--------------------------------------------------------------------------------

 
 
B.           During the Employment Period, Herbert shall devote his full time,
energy, skills, and attention to the business of USA, and shall not be engaged
or employed in any other business activity whatsoever, whether or not such
activity is pursued for gain, profit or other pecuniary advantage.  During the
Employment Period, Herbert shall perform and discharge well and faithfully such
executive management duties for USA as shall be necessary and as otherwise may
be directed by the Board of Directors of USA.
 
C.       Nothing contained in subparagraph 1.B hereof shall prohibit Herbert
from investing his personal assets in businesses which do not compete with USA,
where the form or manner of such investments will not require more than minimal
services on the part of Herbert in the operation of the affairs of the business
in which such investments are made, or in which his participation is solely that
of a passive investor; or from serving as a member of boards of directors,
boards of trustees, or other governing bodies of any organization, provided that
USA approves such activities in advance; or from participating in trade
associations, charitable, civic and any similar activities of a not-for-profit,
philanthropic or eleemosynary nature; or from attending educational events or
classes. It is understood and agreed that any such permitted activities which
shall occur during business hours shall be limited to no greater than forty
hours per year.
 
SECTION 2.  Compensation and Benefits
 
A.           In consideration of his services rendered, USA shall pay to Herbert
a base salary of $341,227 per year during the Employment Period, subject to any
withholding required by law.  Herbert's base salary may be increased from time
to time in the discretion of the Board of Directors.
 
 
2

--------------------------------------------------------------------------------

 
 
B.           In addition to the base salary provided for in subparagraph A,
Herbert shall be eligible to receive such bonus or bonuses as the Board of
Directors of USA may, in their discretion, pay to Herbert from time to time
based upon his performance and/or the performance of USA.  All awards in this
regard may be made in cash or in common stock of USA.


C.           Herbert shall be entitled to be reimbursed by USA for all
reasonable expenses reasonably incurred by Herbert in connection with his
employment duties hereunder.  Such expenses shall include, but not be limited
to, all reasonable business expenses, including travel expenses such as tolls,
gasoline and mileage. Herbert shall reasonably document all requests for expense
reimbursements.
 
D.           On September 15, 2011, the Board of Directors approved the adoption
of the Fiscal Year 2012 Performance Share Plan (the “2012 Plan”) pursuant to
which, among other things, Herbert would be awarded common stock of USA in the
event that USA achieves certain target goals during the fiscal year ending June
30, 2012 (the “Fiscal Year”) relating to the total number of connections, total
revenues, operating expenses, and operating earnings. If USA shall achieve all
of the minimum threshold performance target goals under the 2012 Plan during the
Fiscal Year, and in addition to any other benefits otherwise payable to Herbert
under the 2012 Plan, Herbert shall receive a cash bonus in the amount of
$30,000. If USA shall achieve all of the target performance goals under the 2012
Plan during the Fiscal Year, and in addition to any other benefits otherwise
payable to Herbert under the 2012 Plan, Herbert shall receive a cash bonus in
the amount of $50,000.  If USA shall achieve all of the maximum distinguished
performance target goals under the 2012 Plan during the Fiscal Year, and in
addition to any other benefits otherwise payable to Herbert under the 2012 Plan,
Herbert shall receive a cash bonus in the amount of $75,000. Any cash bonus paid
to Herbert under this subsection D. shall be subject to applicable withholding
required by law.
 
 
3

--------------------------------------------------------------------------------

 
 
In the event of the occurrence of a USA Transaction during the Fiscal Year, and
provided that Herbert is an employee of USA on the date of such USA Transaction,
Herbert shall be entitled to receive on the date of the USA Transaction a cash
bonus under this subsection D. in the amount of $50,000 as if USA had achieved
all of the target performance goals under the 2012 Plan during the Fiscal Year.
In the event that Herbert’s employment with USA would be terminated by USA
during the Fiscal Year for Cause (as defined in Section 3), or if Herbert would
resign his employment with USA during the Fiscal Year for any reason other than
for Good Reason (as defined in Section 3), then Herbert would not be entitled to
receive any cash bonus under this subsection D. In the event that Herbert’s
employment with USA would be terminated by USA during the Fiscal Year for any
reason whatsoever other than for Cause (as defined in Section 3), or if
Herbert’s employment with USA would be terminated by Herbert during the Fiscal
Year for Good Reason (as defined in Section 3), then Herbert shall be entitled
to receive on the date of such termination a cash bonus under this subsection D.
in the amount of $50,000 as if USA had achieved all of the target performance
goals under the 2012 Plan during the Fiscal Year. If Herbert’s employment with
USA would be terminated during the Fiscal Year as a result of death or
disability, then Herbert would nevertheless be eligible to earn a cash bonus
under the provisions of the first paragraph of this subsection D. as if he had
remained employed with USA through the end of the Fiscal Year.
 
E.           During the Employment Period, USA shall obtain and pay the premiums
for, a term life insurance policy on Herbert’s life in the face amount of
$1,500,000. During the Employment Period, Herbert shall designate the
beneficiary of the policy. If Herbert shall die during the Employment Period,
the proceeds of the policy shall be paid to his designated beneficiary. Herbert
agrees to cooperate with the insurance company and USA in connection with the
issuance of the policy.  Herbert agrees that he will submit to examinations by
such practicing medical doctors selected by USA or the insurance company upon
receipt of written request from USA or the insurance company to do so.
 
 
4

--------------------------------------------------------------------------------

 
 
F.           During the Employment Period, and in addition to the other benefits
provided to Herbert hereunder, Herbert shall be entitled to participate in and
be covered by all standard fringe and employee benefits made available to other
employees of USA. These current benefits include medical and dental insurance,
paid vacation and holidays, a 401(k) plan, and a long-term group disability
plan.
 
SECTION 3. Termination.  In addition to the notice of non-renewal of the
Employment Period referred to in Section 1.A hereof and as provided in Section
11.B, Herbert’s employment with USA may be terminated as follows:
 
A.           Voluntary Termination Without Good Reason. Herbert may voluntarily
terminate Herbert’s employment hereunder without Good Reason (as defined below)
at any time during the Employment Period effective as of the end of the 90-day
period beginning on the date Herbert provides USA with a signed, written notice
of Herbert’s termination; provided, in its sole discretion (i) USA may accept
such resignation effective as of an earlier date in lieu of waiting for passage
of the 90-day notice period, or (ii) during all or any part of the 90-day notice
period, USA may retain Herbert as an employee but modify, reduce or eliminate
Herbert’s duties hereunder. If Herbert voluntarily terminates Herbert’s
employment hereunder without Good Reason, USA will pay to Herbert only
(i) Herbert’s annual base salary earned through the date of termination,
(ii) all bonuses earned and vested on or before the date of termination, and
(iii) any benefits or compensation provided under the terms of any benefit plan
or other provisions of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
B.           Voluntary Termination With Good Reason.
 
(i)           Herbert may voluntarily terminate Herbert’s employment hereunder
with Good Reason (as defined below) at any time during the Employment
Period,  effective as of the end of the 90-day period beginning on the date
Herbert provides USA with a signed, written notice of Herbert’s termination;
provided, in its sole discretion (A) USA may accept such resignation effective
as of an earlier date in lieu of waiting for passage of the 90-day notice
period, or (B) during all or any part of the 90-day notice period, USA may
retain Herbert as an employee but modify, reduce or eliminate Herbert’s duties
hereunder.
 
(ii)           If Herbert voluntarily terminates Herbert’s employment hereunder
with Good Reason at any time during the Employment Period, Herbert will be
entitled to receive the following compensation and benefits:
 
 

(a)
On or before the termination of Herbert’s employment, USA shall pay to Herbert a
lump sum equal to two years of his base salary at the time of the termination
date;
    (b)
all bonuses earned or vested on or before the date of termination;
    (c)
all restricted stock awards and stock options shall become immediately vested on
the date of termination; and
    (d)
any other benefit or compensation provided under the terms of any benefit plan
or other provisions of this Agreement.

 
 
6

--------------------------------------------------------------------------------

 
 
(iii)           For purposes of this Agreement, “Good Reason” means any of the
following conditions, which remains uncured after the expiration of 30 days
following the delivery of written notice of such condition to USA by Herbert,
with respect to which Herbert terminates employment within 120 days after the
initial existence of the condition: (A) a material breach of the terms of this
Agreement by USA; (B) the assignment by USA to Herbert of duties in any way
materially inconsistent with Herbert’s authorities, duties, responsibilities,
and status, as Chief Executive Officer of USA, or a material reduction or
alteration in the nature or status of Herbert’s authority, duties, or
responsibilities as Chief Executive Officer; provided, however, that a material
reduction or alteration referred to in this subsection (B) shall not include any
change or reduction in Herbert’s authorities, duties or responsibilities
resulting solely from USA becoming a private company or a subsidiary or division
of another company; (C) USA reduces Herbert’s annual base salary; (D) any
reduction by USA in the kind or level of employee benefits to which Herbert is
entitled immediately prior to such reduction with the result that Herbert’s
overall benefit package is significantly reduced unless such failure to continue
a plan, policy, practice or arrangement pertains to all plan participants
generally; or (E) requiring Herbert to be based at a location in excess of 50
miles from Herbert’s current residence. For the avoidance of doubt, Good Reason
shall not include or mean if at any time in the future, the office of the
Chairman of the Board of Directors of USA is held by an individual other than
Herbert.
 
(iv)           As a condition to Herbert receiving or continuing to receive any
of the payments or benefits provided under this subsection B, Herbert shall have
executed and delivered  to USA (and not revoked) a release of any and all
claims, suits, or causes of action against USA and its affiliates in form
reasonably acceptable to USA.
 
C.           Termination Without Cause.
 
(i)     USA, in its sole discretion, may terminate Herbert’s employment
hereunder without Cause (as defined below), at any time by giving Herbert at
least 30 days’ (and not more than 90 days’) prior written notice of USA’s intent
to terminate Herbert’s employment as of a specified date; provided, during all
or any part of the remaining Employment Period, USA, in its sole discretion, may
modify, reduce or eliminate Herbert’s duties hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)   If USA terminates Herbert’s employment hereunder without Cause at any
time during the Employment Period, or if Herbert’s employment is terminated upon
the expiration of the Employment Period as a result of USA providing a notice of
non-renewal to Herbert pursuant to Section 1.A hereof, Herbert will be entitled
to receive the following compensation and benefits:
 

(a)
On or before the termination of Herbert’s employment, USA shall pay to Herbert a
lump sum equal to two years of his base salary at the time of the termination
date;
    (b)
all bonuses earned or vested on or before the date of termination;
    (c)
All restricted stock awards or stock options shall become immediately vested on
the date of termination; and
    (d)
any other benefit or compensation provided under the terms of any benefit plan
or other provisions of this Agreement.

 
D.           Termination With Cause.
(i)           USA may immediately terminate Herbert’s employment hereunder for
Cause (as defined below) at any time during the Employment Period upon delivery
of written notice to Herbert.
 
(ii)           If USA terminates Herbert’s employment hereunder with Cause at
any time during the Employment Period, Herbert will only be entitled to receive
the following compensation and benefits:
 

(a)
On or before the termination of Herbert’s employment, USA shall pay Herbert his
base salary through the date of termination;
    (b)
all bonuses earned or vested on or before the date of termination; and
    (c)
any other benefit or compensation provided under the terms of any benefit plan
or other provisions of this Agreement.

 
 
8

--------------------------------------------------------------------------------

 
 
(iii)   For purposes of this Agreement, “Cause” means any of the following have
occurred or exist as determined by the USA Board of Directors (or its designee):
(A) Herbert’s fraud, gross malfeasance, or willful misconduct, with respect to
USA’s business; (B) any material breach by Herbert of this Agreement, which
breach is not cured (if curable) by Herbert within thirty (30) days after
written notice of such breach is delivered to Herbert by USA; (C) any willful
violation by Herbert of any law, rule or regulation, which violation results or
could reasonably be expected to result, in material harm to the business or
reputation of USA; (D) conviction of or the entry of a guilty plea or plea of no
contest to any felony or to any other crime involving moral turpitude; or (E)
any intentional misapplication by Herbert of USA’s funds, or any material act of
dishonesty committed by Herbert.
 
E.            Termination Due to Death or Disability.
 
(i)    Herbert’s employment with USA will end upon Herbert’s death. Upon
Herbert’s death, his designated beneficiary shall be entitled to receive the
proceeds of the life insurance policy paid for by USA that is referred to in
Section 2.E, and USA will pay to Herbert’s personal representative only (A)
Herbert’s annual base salary earned through the date of death, (B) all bonuses
earned and vested on or before the date of death, and (C) any benefit or
compensation provided under the terms of any benefit plan or other provisions of
this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)    If Herbert becomes disabled during the Employment Period, USA may
terminate Herbert’s employment under this Agreement upon giving Herbert or
Herbert’s legal representative written notice upon the expiration of or at any
time following the ninety (90) day period referred to in the next sentence and
at least 30 days before the termination date. For purposes of this Agreement,
“disabled” means if USA shall determine in good faith that Herbert is
incapacitated by accident, sickness or otherwise so as to render him mentally or
physically incapable of performing the services required of him hereunder for an
aggregate of ninety (90) consecutive days, and USA shall be entitled to rely
upon the advice and opinion of any physician of its choosing in making any
determination with respect to any such disability. If Herbert’s employment
hereunder is terminated due to Herbert’s disability, USA will pay to Herbert or
his personal representative only (A) Herbert’s annual base salary earned through
the date of termination, (B) all bonuses earned and vested on or before the date
of termination, and (C) any benefit or compensation provided under the terms of
any benefit plan or other provisions of this Agreement. 
 
F.           In addition to any other terms or conditions that survive the
termination of Herbert’s employment with USA, all of the terms and conditions of
Sections 4, 5 and 6 shall survive the termination of Herbert’s employment with
USA for any reason whatsoever, including under this Section 3.
 
G.           Except as specifically provided otherwise herein, Herbert shall not
be required to mitigate the amount of any payment provided for in this Section 3
by seeking other employment or otherwise, nor shall the amount of such payment
be reduced by reason of compensation or other income Herbert receives for
services rendered after Herbert’s termination of employment with USA.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 4.  Business Secrets.
 
A.           Except in connection with his duties hereunder, Herbert shall not,
directly or indirectly, at any time from and after the date hereof, and whether
or not the Employment Period has terminated, or whether or not Herbert’s
employment has terminated for any reason whatsoever, make any use of, exploit,
disclose, or divulge to any other person, firm or corporation, any confidential
information, including but not limited to, proprietary information, trade
secret, business secret, documents, process, procedures, know-how, data,
marketing information, marketing method, marketing means, software information,
intellectual property, special arrangement, or any other confidential
information concerning the business or policies of USA, or concerning USA’s
customers, clients, accounts or suppliers, that Herbert learned as a result of,
in connection with, through his employment with, or through his affiliation with
USA, whether or not pursuant to this Agreement, and whether prior to or after
the date hereof, but not information that can be shown through documentary
evidence to be in the public domain, or information that falls into the public
domain, unless such information falls into the public domain by Herbert’s direct
or indirect disclosure or other acts. Herbert agrees to use his best endeavors
to prevent the unauthorized disclosure or publication of confidential
information and not to copy nor remove confidential information from USA’s
premises, whether physically or electronically, without the express written
permission of USA.
 
B.           From and after the date hereof, except in connection with his
duties hereunder, and for a two (2) year period following the termination of the
Employment Period, or for a two (2) year period following the termination of
Herbert's employment hereunder if earlier, Herbert shall not solicit, or divert
business from, or serve, or sell to, any customer or account of USA of which
Herbert is or becomes aware, or with which Herbert has had personal contact as a
result of, in connection with, through his employment with, or through his
affiliation with USA, whether or not pursuant to this Agreement and whether
prior to or after the date hereof.
 
 
11

--------------------------------------------------------------------------------

 
 
C.           All documents, data, know-how, designs, inventions, names,
marketing information, marketing method, marketing means, materials, software
programs, hardware, configurations, information, data processing reports, lists
and sales analyses, price lists or information, or any other materials or data
of any kind furnished to Herbert by USA, or by USA’s customers, clients,
accounts, or suppliers, or developed by Herbert on behalf of USA or at USA's
direction or for USA's use, or otherwise devised, developed, created, or
invented in connection with Herbert's employment hereunder or his affiliation
with USA (whether or not during normal working hours), are and shall remain the
sole and exclusive property of USA, and Herbert shall have no right or interest
whatsoever thereto, including but not limited to, any copyright or patent
interest whatsoever. If USA requests the return of any such items (including all
copies) at any time whatsoever, Herbert shall immediately deliver the same to
USA.
 
D.   All documents, data, know-how, designs, products, ideas, equipment,
inventions, names, devices, marketing information, marketing method, marketing
means, materials, software programs, hardware, configurations, information, or
any other materials or data of any kind developed by Herbert on behalf of USA or
at its direction or for USA's use, or otherwise devised, developed, created, or
invented in connection with Herbert’s employment with USA or Herbert’s
affiliation with USA (whether or not during normal working hours), and whether
before or after the date of this Agreement, are and shall remain the sole and
exclusive property of USA, and Herbert agrees to apprise USA of the existence of
such, and Herbert does not and shall not have any right, title,  or interest
whatsoever thereto.  Herbert hereby acknowledges that all such rights to
intellectual property shall belong exclusively to USA and not to Herbert. Any
and all rights of ownership in connection with any of the foregoing shall belong
solely to USA, and all copyright, patent, trademark, or similar rights or
interests shall be the sole and exclusive property of USA.  Herbert  hereby
assigns, transfers, and conveys to USA all of Herbert’s right, title and
interest in and to any and all such inventions, discoveries, improvements,
modifications and other intellectual property rights to effectuate, confirm, or
evidence such assignment, transfer and conveyance, including but not limited to,
executing and delivering any and all applicable forms, documents, or
applications required under any applicable copyright, patent, trademark, or
other law, rule or regulation.
 
 
12

--------------------------------------------------------------------------------

 
 
E.   At any and all times from and after the date hereof, and for a two (2) year
period following the termination of Herbert’s employment with USA for any reason
whatsoever, Herbert shall not (a) directly or indirectly, attempt to hire, or
hire, any person employed by USA; or (b) directly or indirectly, interfere with
USA's relations with any person employed by it.
 
SECTION 5.  Restrictive Covenant.  From and after the date hereof, and for a
two  (2) year period following the termination of the Employment Period, or for
a two (2) year period following the termination of Herbert's employment
hereunder if earlier, Herbert shall be prohibited from competing in all fifty
states of the United States, and in each foreign country, possession, or
territory in which USA is engaged in or actively pursuing business as of the
termination or at any time during the preceding twelve month period, with the
business of USA as presently or as hereinafter conducted, including but not
limited to,  the ownership or licensing or development of a cashless system
which controls, monitors, and/or networks devices, including beverage vending
machines.  For the purposes hereof, the term "competing" shall mean acting,
directly or indirectly, as a partner, principal, stockholder, joint venturer,
associate, independent contractor, creditor of, consultant, trustee, lessor to,
sublessor to, employee or agent of, or to have any other involvement with, any
person, firm, corporation, or other business organization which is engaged in
the businesses described in this Section.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 6.  Remedies.  Herbert acknowledges that any breach by him of the
obligations set forth in Sections 4 or 5 hereof would substantially and
materially impair and irreparably harm USA's business and goodwill; that such
impairment and harm would be difficult to measure; and, therefore, total
compensation in solely monetary terms would be inadequate.  Consequently,
Herbert agrees that in the event of any breach or any threatened breach by
Herbert of any of the provisions of Sections 4 or 5 hereof, USA shall be
entitled in addition to monetary damages or other remedies, to equitable relief,
including injunctive relief, and to the payment by Herbert of all costs and
expenses incurred by USA in enforcing the provisions thereof, including
attorneys' fees.  The remedies granted to USA in this Agreement are cumulative
and are in addition to remedies otherwise available to USA at law or in equity.
 
SECTION 7.  Waiver of Breach.  The waiver by USA of a breach of any provision of
this Agreement by Herbert shall not operate or be construed as a waiver of any
other or subsequent breach by Herbert of such or any other provision.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 8.  Notices.  All notices required or permitted hereunder shall be in
writing and shall be sent by certified or registered mail, return receipt
requested, postage prepaid, as follows:
 
 
To USA:


USA Technologies, Inc.
100 Deerfield Lane, Suite 140
Malvern, Pennsylvania 19355
Attn: David M. DeMedio, Chief Financial Officer


To Herbert:


Mr. Stephen P. Herbert
28 Briar Road
Strafford, Pennsylvania 19087


or to such other address as either of them may designate in a written notice
served upon the other party in the manner provided herein.  All notices required
or permitted hereunder shall be deemed duly given and received on the second day
next succeeding the date of mailing.
 
SECTION 9.  Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
any such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.  If any of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be valid and enforceable to the extent compatible with the applicable
law.
 
SECTION 10.  Governing Law.  The implementation and interpretation of this
Agreement shall be governed by and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws rules.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 11.  Binding Effect and Assignability.
 
A.           The rights and obligations of both parties under this Agreement
shall inure to the benefit of and shall be binding upon their personal
representatives, heirs, successors and assigns.  This Agreement, or  any  part
thereof, may not be assigned by Herbert.
 
B.            At the time of the consummation of a USA Transaction, and as a
condition thereof, USA shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of USA expressly to assume and agree to perform this
Agreement to the same extent that USA would be required to perform it if no such
USA Transaction had taken place. Failure of USA to obtain an assumption of this
Agreement at or prior to the consummation of such USA Transaction shall result
in the termination of Herbert’s employment on the date of the consummation of
the USA Transaction. In the event of the termination of Herbert’s employment,
Herbert shall receive from USA all of the compensation and benefits described in
subparagraphs (a), (b), (c), and (d) of Section 3.C (ii) as if Herbert’s
employment had been terminated by USA without Cause on the date of the
consummation of the USA Transaction. In addition to any other terms or
conditions that survive the termination of Herbert’s employment with USA, all of
the terms and conditions of Sections 4, 5 and 6 shall survive the termination of
Herbert’s employment with USA. Except as specifically provided otherwise herein,
Herbert shall not be required to mitigate the amount of any payment provided for
in this Section 11.B by seeking other employment or otherwise, nor shall the
amount of such payment be reduced by reason of compensation or other income
Herbert receives for services rendered after Herbert’s termination of employment
with USA. As used in this Agreement, USA shall mean USA and any successor to its
business or assets as aforesaid which assumes and agrees to perform this
Agreement, by operation of law or otherwise.
 
 
16

--------------------------------------------------------------------------------

 
          
    C.           For purposes of this Agreement, the term "USA Transaction"
shall mean:
 
(i)    the acquisition by any person, entity or group required to file (or
which  would be required to file if USA had been subject to such provisions) a
Schedule 13D or Schedule 14d-1 promulgated under the Securities Exchange Act of
1934 ("Exchange Act") or any acquisition by any person entitled to file (or
which would be entitled to file if USA had been subject to such provisions) a
Form 13G under the Exchange Act with respect to such acquisition of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 51% or more of  USA’s then outstanding voting securities entitled to vote
generally in the election of  Directors (the "Outstanding Shares"); or
 
(ii)           a change in the composition of the Board of Directors of USA over
a period of twelve (12) months or less such that the Continuing Directors (as
defined below) fail to constitute a majority of the Board (or, if applicable,
the Board of Directors of a successor corporation to USA), where the term
“Continuing Director” means at any date a member of the Board (i) who was a
member of the Board on the date of the execution of this Agreement or (ii) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; or
 
 (iii)    approval by the shareholders of USA of a reorganization, merger,
consolidation,  liquidation, or dissolution of USA,  or the sale, transfer,
lease or  other  disposition of all or substantially all of the assets of USA (
"Business Combination").
 
 
17

--------------------------------------------------------------------------------

 
 
Notwithstanding subsection (iii) above, and other than in connection with a
liquidation or dissolution of USA, a  Business Combination described in
subsection  (iii)  above shall not constitute  a USA Transaction if   following
such Business Combination,  (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Shares immediately
prior to such Business Combination beneficially own, directly or indirectly ,
more than  51% of   the combined voting power of  the then outstanding voting
securities entitled to vote generally in the election of Directors  of the
entity resulting from such business combination  (including without limitation,
an entity which as a result of such transactions owns  USA or all or
substantially all of USA’s assets either directly or through one or more
subsidiaries), and  (B) no person owns, directly or indirectly, 49% or more of
the  combined voting  power of  the then outstanding voting  securities of the
entity resulting from such Business Combination  except to the extent that such
ownership existed prior to the Business Combination.
 
SECTION 12.  Special Tax Provision.  Notwithstanding any provision to the
contrary in this Agreement, no payments or benefits to which Herbert may become
entitled under Section 3 or 11.B of this Agreement shall be made or provided to
him prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of his “separation from service” with the Company (as
determined in accordance with the provisions of Code Section 409A and the
Treasury Regulations thereunder) or (ii) the date of his death, if Herbert is
deemed at the time of such separation from service to be a “key employee” within
the meaning of that term under Code Section 416(i) and such delayed commencement
is otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments and benefits deferred pursuant
to this Section 12 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
reimbursed to Herbert in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 13.  Entire Agreement.  This Agreement constitutes the entire agreement
with respect to the subject matter hereof between the parties hereto and there
are no other agreements between the parties relating to the subject matter
hereof.  This Agreement completely replaces and supersedes the prior employment
agreements entered into between Herbert and USA. This Agreement shall become
effective from and after the date hereof. This Agreement may only be modified by
an agreement in writing executed by both USA and Herbert.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
USA TECHNOLOGIES, INC.
           
By:
/s/ David M. DeMedio       David M. DeMedio       Chief Financial Officer      
                /s/ Stephen P. Herbert       STEPHEN P. HERBERT  

      
19